Citation Nr: 0904860	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for athlete's foot, 
described as a fungal disorder.

2. Entitlement to service connection for onychomycosis, 
described as a toenail disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
October 1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2007 
rating decision of the Regional Office (RO) Hartford, 
Connecticut

In March 2008, the appellant presented testimony at a 
videoconference conducted by the undersigned. This case was 
advanced on the Board's docket by the Veterans Law Judge for 
good cause. 38 U.S.C.A. § 7107 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.900(c) (2008). A transcript is in the file.

The issues were remanded to the RO in June 2008.  The case 
has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  Chronic athlete's foot, described as a fungal disorder 
was not shown during service or for years thereafter, and any 
currently diagnosed chronic athlete's foot disorder, has not 
been related by competent evidence to service.

2. Chronic onychomycosis, described as a toenail disorder was 
not shown during service or for years thereafter, and any 
currently diagnosed onychomycosis has not been related by 
competent evidence to service.



CONCLUSIONS OF LAW

1. Athlete's foot disorder, described as a fungal disorder 
was not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2008).

2. Onychomycosis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in September 2006  
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim. VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims and the claims were readjudicated in an October 
2008 supplemental statement of the case.  The evidence of 
record, to include that discussed above, rebuts any 
suggestion that VA's efforts to provide notice prejudiced the 
appellant. The claimant was provided the opportunity to 
present pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

Background

The claimant claims entitlement to service connection for 
athlete's foot and onychomycosis. In statements and testimony 
he reports developing athlete's foot as a result of service. 
Specifically, he indicated that he was exposed to athlete's 
foot in the shower room on board ship.

The service medical records include an April 1952 complaint 
of athlete's foot. He was treated with an ointment with no 
reoccurrences during service. The remainder of the service 
medical records are silent. The separation examination in 
October 1954 was normal with indications of any of the 
claimed conditions.

At his March 2008 videoconference he testified that he 
incurred athlete's feet as a result of the communal showers 
on board ship.  He reported problems over the years with 
reoccurrences in the summertime.  He noted that his toenails 
were also thick "and they're like a fungus on them, too. 
They're discolored."  He had been treated by a podiatrist 
who cut his nails.  He died and now was seen by a Dr. Colson.

 In an undated letter from Sean Colson, D.P.M., he wrote that 
he had been treating the Veteran for severe onychomycosis and 
tinea pedis (athletes' foot) for approximately 8 years.  The 
Veteran had stated that this condition began during the 
Korean War.  Every year since that time he had outbreaks of 
tinea pedis, and had been using podiatric services for 
approximately 50 years.  Prior to being treated by Dr. Colson 
it was noted he had been treated by Drs. Briginzo and Farmer, 
both deceased.  Dr. Colson opined, "In my opinion, these 
medical conditions are directly related to his service 
history."

At an October 2008 VA examination the claims file was 
reviewed.  The examiner noted that the Veteran was being 
evaluated for bilateral athletes' foot (foot fungus) and 
toenail condition.  The Veteran attributed athletes' foot to 
the shower room onboard ship.  The examiner noted the Veteran 
historically had a single episode of treatment for athletes' 
foot in 1952.  This was successfully treated with fungicidal 
ointment. There was no further treatment reported in service. 
Regarding a toenail condition, the service records were 
entirely silent.  Following the examination, the examiner 
opined that tinea and onychomycosis are less likely as not 
related to his period of active duty.  He also opined that 
there was no medical evidence pertinent to the issue of 
chronic fungal foot infection while on active duty.  Rather, 
the veteran was treated with anti-fungal cream for incident 
while on active duty with resolution of symptoms.  Moreover, 
the examiner opined that the he etiology of intermittent 
tinea pedis and onychomycosis was at least likely than not 
related to wearing boots while in civilian job which was 
complicated by his feet sweating and staying moist.  

The Board notes that the Veteran was requested to complete a 
release for Dr. Colson's records but no reply was received.  
There are no other records which support the Veteran's 
claims.

Analysis

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for athletes' foot and onychomycosis. There is 
only a single acute and transitory treatment session noted 
for athletes' foot during service.  There are no medical 
records in service showing any diagnosis of onychomycosis. 
Further, there is no evidence of athletes' foot and 
onychomycosis until approximately 1996 or 98 according to Dr. 
Colson's letter.  This is approximately 42 years after 
discharge from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Dr. Colson has provided an opinion which attributed the 
Veteran's athletes' foot and onychomycosis to his military 
service.  His opinion is based on the history provided by the 
veteran with an over four decade period of no available 
treatment records.   

In contrast, the October 2008 VA examiner, after examining 
the Veteran, and reviewing the claims folder, noted only one 
record of treatment for athletes foot in 1952, and no 
documentation of any treatment of onychomycosis prior to Dr. 
Colson's treatment approximately in 1996-1998.  The examiner 
opined that it was unlikely that the Veteran's current 
athletes' foot and onychomycosis were related to his military 
service. 

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). Here the Board favors the VA 
examiner's opinion expressed in October 2008 because it is 
based on an appraisal of the service medical records and all 
post service records which show that the Veteran did not have 
a chronic athletes' foot or onychomycosis disability during 
his military service, or for several decades thereafter.  

The only other evidence in support of the claim are 
statements and testimony from the Veteran and his wife to the 
effect that his claimed athletes' foot and onychomycosis were 
the result of using communal showers during service. However, 
as laypersons, they are not competent to provide a probative 
opinion on a medical matter, such as the etiology of the 
claimed disorders. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and 
athletes' foot and onychomycosis, service connection is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for athletes' foot is 
denied.

Entitlement to service connection for onychomycosis is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


